I would like to congratulate you, Mr. President, on assuming the presidency of the General Assembly at its seventy- second session. I am sure that your rich experience will serve us well in successfully steering our deliberations. You can count on the full cooperation of my delegation.
My congratulations also go to Ambassador Peter Тhomson, your predecessor and the architect of the 2030 Agenda for Sustainable Development, on his commendable record.
Lastly, I would like, once again, to congratulate Mr. António Guterres on his unanimous election as Secretary-General of our Organization. He can count on the continuing support of Cameroon as he carries out his important and complex tasks.
This session is being held in a global context of multiple hotbeds of tension all over the world, in which terrorism continues to claim thousands of victims, human activity is causing climate disruptions and poverty is far from declining. But it is also taking place in parallel with laudable efforts aimed at implementing the 2030 Agenda for Sustainable Development, which is designed to ensure humankind’s development in such a way that no one will be left behind. That explains the full relevance of this general debate under the theme “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”.
Our debates, especially our conclusions, will be a litmus test of our commitment to the ideals of the peoples of the United Nations, who, in the Preamble to the Charter, have stated their resolve to save succeeding generations from the scourge of war and to promote social progress and create better standards of living for all people. For Cameroon and most of our States, peace is the sine qua non for the survival of humankind and sustainable development. The peace we have continues to be dangerously threatened, notably by terrorism, conflicts, poverty and climate disruptions. Today we are all, I would say, supplicants for peace, and such persistent threats are of enormous concern to all of us.
Today, no continent or country is spared the scourge of terrorism, whose atrocities have, unfortunately, become part and parcel of our daily lives. Let me cite a few examples, In August 2017, attacks took place in Barcelona and Ouagadougou; in July 2016, a Baghdad bombing left 292 dead; in October 2015, the crash of a Russian Airbus in the Sinai left 224 dead; a March 2015 attack on mosques in Sana’a left 142 dead; and in November 2015 attacks in Paris and Saint-Denis left 130 dead.
Maiduguri, Kolofata and Fotokol are place names that conjure up only dead, nameless and faceless bodies. The number of victims of the Boko Haram terrorist sect in the Lake Chad basin is estimated to be 2,000. Cameroon and other neighbouring countries have been dealing with that sect, which changes its methods and tactics daily, and we appreciate the support of our partners in the fight against such barbarism. The fight against Boko Haram, a jihadist sect, will need more widespread mobilization if we really want to stamp it out. It is killing our peoples, our communities, our independence and our democracy. It spells death for peace. In that regard, we look forward to the forthcoming visit to the Lake Chad region of the high-level mission led by the Secretary-General and mandated by the Security Council under resolution 2349 (2017).
We deplore the continuing conflicts in Africa, Asia, Latin America and the Middle East, which are wreaking pain and hardship — so many dead, so many refugees and displaced persons, so many children wandering without a roof over their heads and facing uncertain, even shattered futures. Cameroon, which has hosted and continues to host thousands of Central African and Nigerian refugees, understands the degree to which they feel hurt, victimized and threatened in their very existence. Let us therefore mobilize, and through our policies, behaviours and actions, let us refocus on people.
Peace is under threat, not only from terrorism and conflicts, but also from persistent poverty. The Security Council has rightly reiterated that poverty is a serious threat. Why, then, do we have such difficulty tackling it accordingly? The numerous declarations and resolutions, the various United Nations development decades and the plans of action and other agendas adopted by the United Nations have not really been effective, and the result is clear. Poverty persists, and the gap between rich and poor countries is continues to widen. The situation has been aggravated by a decline in commodity prices.
Let us galvanize ourselves in a powerful surge of solidarity to roll back poverty. Let us match our words with our actions and thereby create the conditions for a decent life for our peoples. Let us therefore focus on people.
We must, for present and future generations, save our planet. We therefore welcome the Paris Agreement on Climate Change, which Cameroon, I would like to point out, was among the first countries to sign and ratify. We are pleased that steps are being taken to implement it effectively. I would like to take this opportunity to emphasize the legitimate and unanimous desire of developing countries. As we all know, they pollute less and should therefore receive resources from the rich countries, which pollute more, to enable them to effectively promote the goals of the Paris Agreement at their level.
Africa has two major environmental challenges. The first is the ongoing forest degradation in Central Africa. Let us save the Congo basin, which is planet Earth’s second lung. Secondly, there is desertification, which is causing Lake Chad to disappear. That vast body of water, essential to the survival of communities and biodiversity, has already lost 90 per cent of its former surface area. Let us save Lake Chad and thereby help to preserve the planet for the greater good of humankind.
The quest for peace concerns all of us. All countries must join forces to achieve peace. Is it not high time then for the voice of poor countries, especially those of Africa, to be heard? Is it not high time that Africa’s message to the world was better taken into account? Is it not high time that we structured our Organization to give more weight to Africa’s voice within a revitalized General Assembly and a Security Council that is more receptive and more even-handed to us? A world characterized by greater solidarity is the prerequisite for peace on Earth.
In conclusion, peace is our most precious asset. Without it, we cannot undertake sustainable and effective initiatives in the interest of our peoples, especially our young people. The theme of this debate aptly reminds us of the commitment of the founding fathers of the United Nations, that is, to save succeeding generations from the scourge of war and ensure a decent life for all, free from want, through cooperation. This debate urges us to renew our faith in the purposes and principles of the United Nations. Let us together take up the great challenge of world peace and development.
Once again, Cameroon, as it did from this very rostrum on 10 September 2000, urges the world to rally together in one great coalition for humankind, which must restore to the centre of our policies. For its sake, let us secure peace and a decent life on a sustainable planet.